Missouri Court of Appeals
                           Southern District



APRIL 6, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 84.16.

     1.   SD33469     Michael Curbow, Claimant-Appellant
                      vs.
                      Treasurer of the State of Missouri as Custodian for the
                      Second Injury Fund, Respondent-Respondent

     2.   SD33200     Howard Haskins and Leah G. Haskins, Plaintiffs-Appellants
                      vs.
                      Annabelle Adams, Defendant-Appellant, Michael H. Lind
                      and Mary Lind, Phillip Schrippe and Miriam Schrippe,
                      Defendants-Respondents

     3.   SD33049     Tommy Katsantonis, Respondent
                      vs.
                      Kelly A. Katsantonis, Appellant